Citation Nr: 1235147	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  08-09 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to a rating in excess of 10 percent for service-connected right patellar femoral syndrome.

3. Entitlement to total disability rating due to individual unemployability (TDIU).

(The issues of entitlement to increased ratings for service-connected left knee and right wrist disabilities and service connection for short-term memory loss and loss of concentration, generalized nerve pain, chronic fatigue syndrome, fibromyalgia, stress, numbness and tingling, joint pain and stiffness, inability to hold heavy objects, nausea, sore muscles, abdominal pain, sinusitis, and dizziness, are the subject of a separate decision.)




ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to September 1990. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from May 2007 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board observes that the Veteran requested a hearing before a Veterans Law Judge with regard to her PTSD claim.  However, in August 2011, she withdrew that request.  As no further communication from the Veteran with regard to a hearing has been received, the Board considers her request for a hearing to remain withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2011).

The increased rating and TDIU claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Evidence added to the record since the prior final denial in September 2005 is both cumulative and redundant of the evidence of record at that time and does not raise a reasonable possibility of substantiating the claim for service connection for PTSD.





CONCLUSION OF LAW

The September 2005 rating decision is final; new and material evidence has not been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  Further, for claims requiring new and material evidence, the Veteran must be notified that service connection was previously denied and of the reason for that denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

VCAA notice must be provided before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in August 2006 and May 2007, prior to the initial unfavorable AOJ decision issued in May 2007.  

The Board observes that the pre-adjudicatory VCAA notices informed the Veteran of the type of evidence necessary to establish service connection, of how VA would assist her in developing her claim, and her and VA's obligations in providing such evidence for consideration.  The May 2007 letter also informed her that her claim was previously denied in September 2005 due to the lack of a valid diagnosis and evidence of an in-service stressor that would support a diagnosis, in accordance with Kent.  Both letters included information as to the substantiation of disability ratings and effective dates.  Therefore, the Board finds that the Veteran was provided with all necessary notice under VCAA prior to the initial adjudication of her claim. 

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing her with a VA examination.  The Veteran's service treatment records, VA medical records, private medical records, Social Security Administration (SSA) disability records, and the reports of April 1991 and March 2011 VA mental health examinations were reviewed by both the AOJ and the Board in connection with adjudication of her claim.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claim.

The duty to assist by providing a VA examination does not attach until the claim has been successfully reopened.  38 C.F.R. § 3.159(c).  In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

II. New and Material Evidence

The Veteran contends that she suffers PTSD as a result of personal assault by her spouse during her period of active service.  In a September 2005 rating decision, the RO denied service connection for PTSD on the basis that the Veteran did not have a current diagnosis due to a verified in-service stressor.  The Veteran filed a timely notice of disagreement with this decision, but did not perfect her appeal after issuance of a statement of the case.  The next communication from the Veteran was a claim for service connection received in April 2007.  Therefore, the September 2005 decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2011)].

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the September 2005 rating decision, the Veteran's service treatment and personnel records were in the claims file, as well as multiple VA and private treatment records and a report of an April 1991 VA psychiatric examination.  The RO denied the claim on the basis that the Veteran's diagnosed PTSD was not related to a verified in-service stressor.    

Since that rating decision, additional VA and private treatment records and SSA records, have been received, as well as personal statements by the Veteran.  VA examination reports for multiple disabilities have also been added to the claims file, including a March 2011 VA psychiatric examination related to the TDIU claim.  The Veteran's statements serve to reiterate her prior claims as to stressor events, while the treatment records show continued treatment for PTSD and other psychiatric diagnoses.  The Board observes that March 2011 VA psychiatric and April 2011 VA neurological examinations show diagnoses of major depressive disorder, anxiety disorder, and cognitive disorder, NOS.  However, none of these documents provides additional information regarding the Veteran's claimed stressor events or otherwise serves to verify those events.  Thus, the evidence added to the claims file since the September 2005 denial is both cumulative and redundant of the evidence of record at that time and does not raise a reasonable possibility of substantiating the Veteran's claim.  Accordingly, new and material evidence sufficient to reopen the previously denied claim seeking service connection for PTSD has not been received, and the claim is denied.


ORDER

New and material evidence not having been received, the claim to reopen the previously denied claim seeking service connection for PTSD is denied. 

REMAND

Reasons for remand: to obtain additional VA treatment records, to schedule a VA orthopedic examination, and to adjudicate an intertwined claim

The Board notes that the Veteran underwent a VA examination for her service-connected right knee disability in December 2008 and March 2011.  However, the Board's review of the record indicates that additional development is necessary for equitable adjudication of the claim.

Specifically, the Board's review of the December 2008 VA examination report shows that the VA examiner took X-rays of the right knee and that the X-rays were normal.  However, the VA examiner diagnosed osteoarthritis; the Board notes that June 2004 X-rays revealed small osteophytes on the patella.  The March 2011 VA examiner diagnosed only right patellar femoral syndrome, but although X-rays were planned, no X-ray findings are reported in the record.  The Veteran's service-connected right knee patellar femoral syndrome is assigned a 10 percent rating pursuant to Diagnostic Code 5257, and VA regulations allow a separate 10 percent rating be assigned for arthritis when shown by X-ray.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5257; VAOPGCPREC 9-98.  As there is some ambiguity as to whether the Veteran has arthritis of the right knee, the Board determines that the evidence of record is insufficient to decide the claim, and a remand is required. 

Additionally, the most recent VA treatment record is dated in February 2010.  As the record shows that the Veteran is seen frequently within the VA Heartland Network of VA Medical Centers (VAMC), efforts should be made to obtain all VA treatment records for the Veteran dated from February 2010 to the present. 

With respect to the Veteran's claim for TDIU, the United States Court of Appeals for Veterans Claims has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the outcome of the Veteran's TDIU claim is impacted by the disability ratings assigned to her service-connected disabilities the TDIU claim is considered to be inextricably intertwined with the increased rating claim.  Consequently, the claim of entitlement to a TDIU rating must be remanded to the AOJ in accordance with Harris.

Accordingly, the case is REMANDED for the following action:

1. Add all VA treatment records for the Veteran from the VA Heartland Network of VAMC and dated from February 2010 to the claims file.  All requests and responses, positive and negative, should be associated with the claims file. 

2. Schedule the Veteran for a VA orthopedic examination to assess the current nature and severity of her service-connected right knee disability.  All necessary tests, including imaging studies, should be performed and the results documented in the report.  The claims file should be made available for review, and the examination report should reflect that such review occurred, including Virtual VA records.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  

Once the review of the record and clinical examination have been completed, the examiner should provide all appropriate diagnoses for the Veteran's service-connected right knee disability.  The examiner should specifically state whether or not the Veteran has arthritis in her right knee and the basis for that finding.  

3. After completing the above actions, the AOJ should conduct any other development indicated by any response received as a consequence of the actions 
taken in the preceding paragraphs.

When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence and the claims, including the intertwined claim for TDIU, should be readjudicated.  If any benefit sought is not resolved to the Veteran's satisfaction, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until she is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


